Bates, Judge,
delivered the opinion of the court.
Watson, a constable, had an execution against one Blum, and under it seized personal property. Hohenthal sued Watson for the property so seized, and under the provisions of the statute in respect to the claim and delivery of personal property received possession of it. At the trial of that case judgment was given for the defendant Watson, against Hohenthal and his securities, for the value of the property, which value exceeded the amorurt of the execution against Blum. Execution was issued upon the judgment, and this suit was brought by the defendants in the execution to enjoin the collection of more than enough to pay the costs of that suit and the whole execution against Blum. The petition stated (and the answer did not deny) that Blum had assigned to these plaintiffs all his interest in the surplus funds which would remain in the hands of said Watson after paying the full amount of said dqibt, interest and costs, if the whole amount of the execution in said sheriff’s hands were collected. Watson stated in his answer, and the fact appeared at the trial, that befoz*e the filing of plaintiffs’ pe*186tition herein, and before said assignment from Blum to plaintiffs, and since the rendition of the judgment in favor of Watson against the plaintiffs, Watson had been garnished upon an execution issued against Blum, and Watson averred that he was liable to pay the amount of that execution.
Watson also claimed that he was liable for the payment of attorney's fees in the case of Hohenthal against him (which case came to this court, and is reported in 28 Mo. 360) ; but it appeared at the trial that the attorneys did not look to him for their fees, but to the plaintiffs in the original execution against Blum; and we are not warranted in giving an opinion whether he could, if himself liable for those fees, pay them out of the property seized as Blum’s. At the trial it appeared that the plaintiffs had then paid to the defendants the full amount of the original execution against Blum, and the court gave judgment for the plaintiffs, enjoining perpetually the collection of any further sum.
The defendants appealed to this court. It is not perceived upon what ground of equity the Court of Common Pleas relied in enjoining the collection of a portion of Watson’s judgment against Hohenthal and his securities. At the time of the rendition of the judgment, the defendants could not dispute Watson’s right to receive the whole of it in money. The fact that they have since acquired from a stranger a claim against Watson does not of itself entitle them legally or equitably to have that claim set off against Watson’s judgment, and Blum is a stranger to the judgment; he was not a party to the suit, nor did he sustain any such relation to Watson as would have authorized him to control the suit. Admitting, for the sake of the argument, that Blum would be entitled to receive of Watson the sum which he is now enjoined from collecting when Watson shall have received it, it is, nevertheless, a right of no such sacred character as would have authorized the Court of Common Pleas to have ordered Watson to pay it to him without the usual forms of a civil action, and the plaintiff did not by the assignment from Blum acquire any greater right against *187Watson than if they had bought his promissory note from any other stranger. We cannot sanction a principle which would authorize a defendant in an execution to buy up claims against the plaintiff, and force him to accept them in payment by enjoining him from the enforcement of the execution to the amount of the claim so bought up. When a cause has proceeded to final judgment, the losing party should not be permitted to continue the litigation by voluntarily acquiring new claims against the gaining party, and setting them up in bar of the execution of the judgment.
Watson's accountability to Blum is not a proper subject of adjudication in this case.
Judgment reversed;
Judge Dryden concurs; Judge Bay dissents.
Bay, Judge. I cannot concur in the opinion given in this case by a majority of the court. In my judgment, the facts contained in the agreed statement, together with those admitted by the pleadings, present a case which calls for the interference of a court of equity. The justice’s judgment against Blum had been fully satisfied, and the surplus fund (which is treated by the parties as representing the property levied upon by Watson) transferred and assigned by Blum to Hohenthal.
Watson had no personal interest in enforcing his judgment against Hohenthal, except so far as to obtain the means to satisfy the execution against Blum; and as that had been paid, it follows that whatever amount Watson might collect on his execution against Hohenthal, would have to be paid back to Hohenthal as assignee of the property or surplus fund. It is true that if Watson refused so to pay it, Hohenthal might recover against him in an action at law, but he would necessarily have to risk the possible insolvency of Watson pending the suit. Courts of equity have always claimed and exercised the right to interpose their authority to prevent circuity of action. It is also a well established principle in equity jurisprudence, that any fact which clearly proves it to *188be against conscience to execute a judgment at law, will authorize a court of equity to interfere by injunction. It would certainly be against conscience to force Hohenthal to pay an execution, the proceeds of which when paid would belong to himself.